SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

610.1
CA 12-01944
PRESENT: SMITH, J.P., FAHEY, VALENTINO, AND WHALEN, JJ.


JANE DOE AND JOHN DOE, PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

ESTATE OF STEPHEN B GANDERSON, M.D.,
DECEASED, DEFENDANT,
AND NORTH MEDICAL, P.C., DOING BUSINESS AS THE
WOMEN’S PLACE, DEFENDANT-APPELLANT.


VENTRE LAW OFFICE, LIVERPOOL (FRANK VENTRE, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

COTE & VAN DYKE, LLP, SYRACUSE (JOSEPH S. COTE OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered July 26, 2012. The order granted
the motion of plaintiffs for leave to file and serve an amended
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                          Frances E. Cafarell
                                                 Clerk of the Court